                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA

 SECURITY NATIONAL INS. CO.,                    :       CIVIL ACTION
      Plaintiff,                                :
 v.                                             :
                                                :
 PAUL SUMMERFIELD, JR. individually             :
 and d/b/a PSummerfield                         :
 Construction, et al.,                          :
        Defendant.                              :       NO. 21-0895

                                        MEMORANDUM
 Kenney, J.                                                                 May 13, 2021
      In this insurance coverage dispute, Plaintiff Security National Insurance Company

 (“Security National”) seeks a declaratory judgment that it has no duty to indemnify or defend

 Defendants in a civil action pending in the Philadelphia Court of Common Pleas arising from

 Defendant Joseph Larkins’ (“Larkins”) June 2018 electrical injury. National Security is defending

 Defendant Paul Summerfield Jr. d/b/a PSummerfield Construction (“Summerfield”) on a

 reservation of rights in the liability case that is currently being litigated in state court. Defendant

  Joseph Larkins moves to dismiss National Security’s declaratory judgment action.

I.       BACKGROUND

         A. The Accident

         In Larkins’ underlying state court action, Larkin alleges that on June 18, 2018 he sustained

  injuries while performing exterior construction repairs and painting a Philadelphia residence when

  he was an independent contractor engaged by Summerfield. ECF No. 10-4, Ex. A ¶¶ 10, 12.

  Larkins alleges that as he attempted to move a ladder leaning against the exterior of the residence,

  the ladder touched the overhead power lines and he experienced an electric shock. Id. ¶¶ 13–14.

  His state court complaint indicates that Larkin experienced severe injuries, including electrical
burns to significant parts of his upper body and sepsis which required his arm be partially

amputated. Id. ¶ 20.

       B. The Policy

       Security National issued a Commercial Lines insurance policy to Summerfield effective

from October 31, 2017 to October 31, 2018. Compl. ¶ 8. The policy provides that Security National

“will pay those sums that the insured becomes legally obligated to pay as damages because of

‘bodily injury’ or ‘property damage’ to which this insurance applies.” Id. ¶ 10. Of course, the

policy provides that Security National has no duty to defend insured against a suit to which the

insurance does not apply. Id. ¶ 11.

       Relevant here, the policy contains an Amendment, “Employer’s Liability Exclusion

(Exclusion – Bodily Injury to Employees – Absolute),” excluding from liability coverage injuries

to Summerfield’s employees. ECF No. 1-3 at 17. The policy also expressly excludes from coverage

any obligations Summerfield has under a workers’ compensation, disability benefits or

unemployment compensation law or any similar law. Id. at 27. The policy obligates Security

National to defend Summerfield against actions filed by an independent contractor, subject to

conditions imposed by the policy’s “Independent Contractors Limitation Endorsement.” Compl. ¶

14.

       C. The Ensuing Litigation

       Larkins filed a praecipe for writ of summons against Summerfield on June 18, 2020.

Compl. ¶ 33. Summerfield made a claim for coverage under his Security National policy and

Security National has provided Summerfield with a defense under a full reservation of rights. Id.

¶¶ 16, 36. However, on October 22, 2020, Security National notified Summerfield by letter that it

believes Summerfield may not be entitled to coverage for the claims in Larkins’ state court action,
      and that it reserves its right to disclaim coverage and seek reimbursement of the defense costs it

      has paid. Id. ¶ 17.

              On February 26, 2021, Security National filed this action against Larkins and Summerfield,

      seeking, under 28 U.S.C. § 2201, a declaratory judgment that it is not obligated to defend or

      indemnify Summerfield in Larkins’ underlying state court action. Id. ¶ 42. It also seeks

      reimbursement of all the attorneys’ fees and costs it has incurred in providing Summerfield’s

  defense in the underlying action from October 22, 2020 to the present. Id. On March 22, 2021,

  Larkins moved to dismiss Security National’s complaint, arguing that we should decline to assert

  jurisdiction over this matter. See ECF No. 10-1. Security National filed its response in opposition

  on April 19, 2021. See ECF No.

II.           DISCUSSION

              Larkins moves to dismiss, asking that we decline to exercise jurisdiction over Security

  Nation’s declaratory judgment action. There is no dispute that the parties are diverse and that the

  amount in controversy exceeds the jurisdictional amount; accordingly, there is diversity

  jurisdiction. See 28 U.S.C. § 1332(a).

              Security National’s complaint seeks a declaratory judgment clarifying whether it must

  defend and indemnify Summerfield with respect to Larkins’ June 18, 2018 accident. The

  Declaratory Judgment Act (“DJA”) permits federal courts to “declare the rights and other legal

  relations of any interested party seeking such declaration, whether or not further relief is or could

  be sought.” 28 U.S.C. § 2201(a). Because the DJA grants discretionary jurisdiction to federal

  courts, the DJA is an exception to our general obligation to hear cases over which we have been

  granted subject matter jurisdiction. Reifer v. Westport Ins. Corp., 751 F.3d 129, 134–135 (3d Cir.
2014) (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942); Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 716 (1996)).

       We have “substantial” but nonetheless “bounded and reviewable” discretion over whether

to exercise jurisdiction over this matter. Reifer, 751 F.3d at 140. In Reifer, our Court of Appeals

outlined a two-part analysis for determining whether to exercise jurisdiction under the DJA. Id. at

144–47. First, we must determine whether there is a pending parallel state proceeding. Id. at 143,

146. “[T]he absence of pending parallel state proceedings militates significantly in favor of

exercising jurisdiction, although it alone does not require such an exercise.” Kelly v. Maxum

Specialty Ins. Grp., 868 F.3d 274, 282 (3d Cir. 2017) (quoting Reifer, 751 F.3d at 144). “Inversely,

the existence of a parallel state proceeding “militates significantly in favor of declining

jurisdiction.” Id. at 144-45.

       If no state parallel proceeding exists, then “district courts declining jurisdiction should be

rigorous in ensuring themselves that the lack of pending parallel state proceedings is outweighed

by opposing factors.” Id (quoting Reifer, 751 F.3d at 144). We are to give the following and other

factors “meaningful consideration ... to the extent they are relevant”:

       (1) the likelihood that a federal court declaration will resolve the uncertainty of
       obligation which gave rise to the controversy;
       (2) the convenience of the parties;
       (3) the public interest in settlement of the uncertainty of obligation;
       (4) the availability and relative convenience of other remedies;
       (5) a general policy of restraint when the same issues are pending in a state court;
       (6) avoidance of duplicative litigation;
       (7) prevention of the use of the declaratory action as a method of procedural
       fencing or as a means to provide another forum in a race for res judicata; and
       (8) (in the insurance context), an inherent conflict of interest between an insurer’s
       duty to defend in state court and its attempt to characterize that suit in federal
       court as falling within the scope of a policy exclusion.

       Reifer, 751 F.3d at 146.
       A state proceeding is parallel with a federal declaratory judgment action if it “involv[es]

the same parties and present[s the] opportunity for ventilation of the same state law issues.” Kelly,

868 F.3d at 284. In this case, Security National is not a party to the underlying action and the issue

of whether Summerfield’s policy covers its potential liability in the underlying action is distinct

from the question of whether Summerfield was negligent in connection with the June 18, 2018

accident. See Kelly, 868 F.3d at 287 (applying a “strict definition of parallelism” and observing

that “a state tort action and the insurer’s federal declaratory judgment action over coverage [are]

non-parallel”). “[Kelly] creates a per se presumption that an insurer’s declaratory judgment action

is distinct from underlying tort actions in state court where the insurer is a non-party.” Colony Ins.

Co. v. Troensa Constr., Inc., 2018 WL 4676038, at *7 (D.N.J. Sept. 28, 2018) (citing Kelly, 868

F.3d at 287). This case and Larkins’ underlying action are not parallel under Kelly. See State Farm

Mut. Auto. Ins. Co. v. Dabbene, No. CV 20-1938, 2021 WL 37508, at *7 (E.D. Pa. Jan. 5, 2021).

       This does not end our analysis. Our Court of Appeals instructs us to also give “meaningful

consideration” to the opposing factors (and others, as appropriate) before abstaining from or

staying the case. See Reifer, 751 F.3d at 146. The first Reifer factor supports asserting jurisdiction,

as our declaration will resolve the uncertainty between Security National, Larkins and

Summerfield concerning coverage under Summerfield’s policy. Second, Larkins and Summerfield

are residents of Philadelphia and Bucks Counties, which are in the Eastern District, and our

adjudication thus presents no greater inconvenience to the parties than adjudication in the

Philadelphia Court of Common Pleas. The third Reifer factor, the public interest in settlement of

the uncertainty of obligation, is neutral in this legal dispute. See Scottsdale Ins. Co. v. RSE Inc.,

303 F.R.D. 234, 240 (E.D. Pa. 2014) (“[T]he public interest in settling the uncertainty of [the

insurance coverage] obligation weighs neither for nor against a resolution in federal court.”).
Fourth, the availability and relative convenience of other remedies, supports asserting jurisdiction.

“Because this action already exists, it is arguably more convenient for the parties to litigate their

insurance coverage dispute in this federal forum, rather than start anew in state court.” Landmark

Am. Ins. Co. v. Mandracchia, 2019 WL 3934913, at *3 (E.D. Pa. Aug. 19, 2019) (quotation

omitted).

       Factors five and six, which require us to consider the federal courts’ general policy of

restraint when the same issues are pending in state court and the avoidance of duplicative litigation,

both weigh in favor of exercising jurisdiction, because there is no parallel proceeding pending in

state court. See id. at *4 (“Since the Court has determined that [the underlying action] is not a

parallel proceeding, [the fifth and sixth] Reifer factors weigh in favor of this Court’s exercise of

discretionary jurisdiction.”). Larkins argues a finding in his underlying action of whether he was

an independent contractor or an employee, will determine whether the policy provisions Security

National cites will apply to preclude coverage. See ECF No. 10-1 at 13–15. We agree a finding on

Larkin’s status in the underlying action would determine whether the policy provisions preclude

coverage. However, as Security National argues, neither Larkins nor Summerfield have any

incentive to contest that Larkins was an independent contractor. See ECF No. 12-2 at 15–16. In

state court, Summerfield’s interest will be in agreeing that Larkins was acting as an independent

contractor at the time of the accident to obtain coverage under the policy, which excludes coverage

for liability for injuries to Summerfield’s employees.

       Under factor seven, Larkin argues Security National is engaging in procedural fencing

because it “kn[ows] that the coverage issues [are] implicated, and would be ultimately decided, in

the Underlying Action in state court.” ECF No. 10-1 at 21–22. However, as we explained, the

coverage issues may never be litigated in the state court matter given the Summerfield and Larkins’
       interests in obtaining coverage for liability. Accordingly, as Security National is not engaging in

       procedural fencing, the seventh factor also favors exercising jurisdiction.

               The eighth factor requires us to consider the inherent conflict of interest between Security

       National’s duty to defend Summerfield in state court and its claim that Larkins’ underlying action

       does not implicate coverage under the policy. This factor supports jurisdiction. “Because ‘the facts

       at issue in the [underlying action] are not at issue in [this] declaratory judgment action ... there is

       no danger that [Security National] will establish facts in the declaratory judgment action that could

       prejudice [the Defendants] in the state court suit.” State Farm Mut. Auto. Ins. Co. v. Dabbene,

       2021 WL 37508, at *8 (citation omitted).

              As no parallel state proceeding exists and no Reifer factors counsel against retaining

       jurisdiction, we will exercise jurisdiction over Security Nation’s declaratory judgment action.

III.          Conclusion

              For the foregoing reasons, we will deny Larkins’ motion to dismiss and retain jurisdiction

    over Security National’s declaratory judgment action.



                                                                      BY THE COURT


                                                                      /s/ Chad F. Kenney
                                                                      _____________________
                                                                      CHAD F. KENNEY, J.
